Per Curiam:
Mrs. Farnham received the United States bonds on February, 28, 1885, at §48,650. They were called and paid in 1908, presumably at par. Hence Mrs. Farnham held them for some twenty-three years, and during that time received from them in actual income two and thirteen-sixteenths per cent, or §1,125 per annum, to which she was entitled, and it was her duty to invest for purposes of the sinking fund from the nominal income one and two-sixteenths per cent, or $475 per annum. Hence her actual income from the bonds for the four years succeeding her husband’s death was $4,500, and there was due the sinking fund for such time $1,900. Hence the account for the four years should he as follows: Income from United States bonds, $4,500; income from other sources, $7,430.54; total, $11,930.54; income to which she was entitled, $20,000; due her from principal, $8,069.46; allowed by the surrogate, $7,469.46, which should be increased by the amount of $600. Hence the decree should he modified by allowing her from the principal the sum of $8,069.46 instead of §7,469.46, and as so modified it should be affirmed, without costs. The other items involved in the appeal have been examined, with' the conclusion that proper disposition thereof was made by the surrogate: Hirschberg, P. J., Woodward, Jenks, Burr and Thomas, JJ., concurred. Decree of the Surrogate’s Court of Kings county modified in accordance with per curiam opinion, and as modified affirmed, without costs, on the opinion of the surrogate. (See 64 Misc. Rep. 232.)